 



Exhibit 10.26
BLACKBAUD, INC.
NON-EMPLOYEE DIRECTOR COMPENSATION
Board Members:

•   An annual retainer of $17,500, payable in cash, for services as a member of
the Board; the Chairman of the Audit Committee would receive an additional
$15,000 annually for such service.   •   $3,000 per regular meeting attended (4
regularly scheduled meetings per year).   •   $1,000 per regular committee
meeting attended (4 regularly scheduled meetings per year).   •   $1,000 per
telephonic board and/or committee meetings.   •   An annual grant of restricted
stock of the Company worth $60,000 on the date of grant vesting fully on the
first anniversary of the date of grant.

Chairman:

•   An annual retainer of $50,000, payable in cash, for service as Chairman of
the Board.   •   An annual grant of restricted stock of the Company worth
$60,000 on the date of grant vesting fully on the first anniversary of the date
of grant.

